Citation Nr: 0604193	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of patellofemoral arthrosis of the left knee, 
currently rated as 10 percent disabling.

2.  Evaluation of patellofemoral arthrosis of the right knee, 
currently rated as 10 percent disabling.

3.  Evaluation of costochondritis, currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1992 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada which granted service connection for 
patellofemoral arthrosis of the knees, costochondritis, 
laceration of the right thumb and tendonitis of the ankles 
and right wrist.  

The veteran notified VA of his disagreement with the assigned 
evaluations for his knee disabilities and costochondritis in 
March 2004.  The Board notes that the veteran, in his 
September 2004 substantive appeal, argued that the tendonitis 
in his ankles was worse that reflected by the assigned 
noncompensable evaluations.

The Board also notes that a February 2005 rating decision 
denied entitlement to service connection for low back, 
bilateral hip, and neck disabilities, as well as a headache 
condition.  The veteran submitted a notice of disagreement 
with that determination in March 2005 and was issued a 
statement of the case in September 2005.  A substantive 
appeal is not of record.  As such, the Board will not address 
these issues.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in December 2005.  A 
transcript of his hearing has been associated with the 
record.

The evaluations assigned to the veteran's left and right knee 
disabilities and tendonitis of the ankles are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's costochondritis is characterized by 
intermittent pain.


CONCLUSION OF LAW

The criteria for a compensable evaluation for costochondritis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.72, Diagnostic Code 5322 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
October 2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."

At the outset of his claim, the veteran was notified of the 
evidence and information required to substantiate it.  A 
Statement of the Case issued in July 2004 provided notice to 
the veteran of the evidence necessary to support his claim.  
Supplemental statements of the case issued in February 2005 
and October 2005 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefits sought.  

Moreover, letters dated in November 2004 and November 2005 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, VA and private treatment records have been 
obtained and associated with the record.  The veteran has 
been afforded VA examinations of his service-connected 
costochondritis.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The veteran's service medical records show that he complained 
of throbbing pain in his chest in September 2001.  He 
reported that the pain radiated to the right shoulder.  He 
denied shortness of breath.  He noted that the pain increased 
with activity.  There was no fever.  The veteran reported 
cough and runny nose over the previous few days.  The 
assessment was allergic rhinitis and costochondritis.  The 
veteran was given instructions regarding cardiac pain, 
shortness of breath, and radiation to the left side.  On 
discharge physical examination in June 2002, the veteran 
denied shortness of breath.  He indicated that he would seek 
disability from VA for his knees.  Physical examination 
revealed that the veteran's heart, lungs, and chest were 
normal.

A VA general medical examination was carried out in July 
2002.  With regard to his past medical history, the veteran 
reported problems with his knees, right wrist and ankles.  On 
physical examination the veteran's lungs were clear to 
auscultation.  His heart rate and rhythm were regular, and 
there was no murmur.  

The veteran was admitted to University Medical Center in 
January 2003, with complaints of chest pain.  He reported 
that he had developed substernal chest pain associated with 
deep respiration and movement.  He had been seen six days 
previously at a walk in clinic and diagnosed with 
costochondritis.  He was given anti-inflammatory medication, 
which caused mild resolution of his symptoms.  He 
subsequently developed stabbing chest pain on the left side, 
worsening with lying down.  A 2-D echocardiogram revealed 
evidence of pericardial effusion and clinical examination 
revealed pericardial rub.  The diagnosis was pericarditis.  
The veteran denied any prior episode.  

On follow-up with S. G., M.D. in January 2003, the veteran 
complained of occasional chest pain episodes with deep 
respiration.  He denied palpitations, irregular heartbeat, or 
syncope.  His heart rhythm was regular, with no evidence of 
pericardial rub.  Electrocardiogram revealed normal sinus 
rhythm.  The physician noted that the veteran had been 
recently treated for pericarditis and pericardial effusion.  
The veteran denied similar chest pain but noted that he had 
developed chest pain with deep respiration.  The physician 
indicated that such could be secondary to pleurisy, but that 
considering the veteran's history the problem warranted 
further evaluation.  

An echocardiogram and stress test were conducted in February 
2003.  The echocardiogram report indicates that there was 
trace mitral regurgitation, but was otherwise a normal study.  
The stress test was negative.  A workload of 9 METS was 
reached, and the conclusion was that the veteran had a normal 
clinical response to the exercise test.  His cardiovascular 
conditioning was noted to be good.  Dr. S.G. noted that the 
echocardiogram revealed normal cardiac chamber size and 
function, with no evidence of significant pericardial 
effusion.  He noted that the veteran was doing well and that 
his chest pain appeared to be resolving.  

In September 2003, the veteran complained of occasional chest 
pain episodes with deep respiration.  On physical examination 
his lungs were clear.  His heart rhythm was regular, with no 
evidence of pericardial rub.  Dr. S.G. indicted that the 
veteran should use anti-inflammatory medication as needed.

In his March 2004 notice of disagreement, the veteran argued 
that he had been misdiagnosed with costochondritis in 
service, pointing out that the pain he had suffered in 
service was the same as what he experienced in January 2003.  

A May 2004 VA progress note shows that the veteran complained 
of left chest pain that radiated across his chest.  The 
provider noted his history of pericarditis in January 2003, 
and treatment with anti-inflammatories.  The veteran reported 
that he had been experiencing chest pain every two to three 
months, but had begun to occur on a daily basis.  He endorsed 
shortness of breath with exertion.  His heart had regular 
rate and rhythm, with no murmurs.  His lungs were clear.  His 
chest wall was not tender to palpation.  

A June 2004 VA cardiology note indicates that an 
echocardiogram revealed a normal sized left ventricular 
chamber with good contractility.  The calculated ejection 
fraction was 55 percent.  The right ventricle was normal in 
size and function.  The atria were normal and the aortic root 
was not dilated.  Cardiac Doppler and valvular studies 
revealed no evidence of diastolic dysfunction.  The aortic 
valve showed normal structure and function.  The mitral valve 
showed a trace of mitral regurgitation, which was noted to be 
within physiologic limits.  The tricuspid valve showed a 
trace of regurgitation which was also with physiologic 
limits.  The pulmonic valve was normal.  There was no 
evidence of pericardial effusion.  A subsequent June 2004 
cardiology note indicates a diagnosis of atypical chest pain 
with history of pericardial effusion, and that no further 
studies or active treatment were indicated.  

In October 2004 the veteran presented with chest pain of two 
weeks' duration.  He indicated that the pain was along the 
front and back of his chest and that it felt like a bruise on 
his chest.  He stated that the pain occurred with each 
inhalation.  He denied shortness of breath but noted that the 
pain was beginning to radiate to his shoulder.  He denied a 
family history of cardiac disease.  On physical examination 
the veteran's lungs were clear with no wheezes or rales.  His 
heart had regular rate and rhythm, with no murmurs, rubs or 
gallops.  The chest pain was not reproducible with pressure.  

A November 2004 VA cardiology consultation report indicates 
that the veteran was seen for chest pain.  The provider noted 
that an electrocardiogram conducted two weeks previously did 
not show any changes suggesting pericarditis or effusion.  
There was no chest wall tenderness.  The veteran's heart was 
not enlarged.  There was no evidence of murmur, pericardial 
friction rub, or pericardial knock.  The veteran's lungs were 
clear bilaterally.  The diagnosis was improving atypical 
chest pain with history of pericarditis and pericardial 
effusion.  The veteran was instructed to follow up with 
primary care.

A November 2004 letter from the veteran's wife indicates that 
the veteran had suffered from chest pain since before his 
discharge from service.  She noted that he had experienced 
chest pain in November 2002 but that he did not seek 
treatment because he had no health insurance at that time.  
She stated that after his hospitalization in January 2003, 
his chest pain lasted for two months before it went away.  
She stated her belief that the veteran had originally been 
misdiagnosed because his pain had always been the same.

The veteran was afforded a VA examination in January 2005.  
The examiner reviewed his history.  He indicated that there 
was no pain, weakness, stiffness, swelling, heat or redness 
present.  The veteran indicted that his prescribed anti-
inflammatory medication helped.  The examiner indicated that 
the veteran was not limited by the condition.  He concluded 
that there was no clinical evidence of any costochondritis on 
examination.  He pointed out that his review of the veteran's 
history revealed that he had viral pericarditis in January 
2003.  He noted that there was no evidence of pericarditis 
during his examination.

Analysis

The veteran's costochondritis is evaluated pursuant to the 
criteria for muscle injury.  Muscle Group damage is 
categorized as slight, moderate, moderately severe, and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56.  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).  
Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. § 
4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.

The veteran has intermittent chest pain that is relieved with 
anti-inflammatory medication.  He denies associated shortness 
of breath.  

The appellant has appealed the initial evaluation of his 
costochondritis.  Fenderson v. West, 12 Vet. App. 119 (1998).  
Based on the evidence, the Board concludes that the condition 
has not changed and that a uniform rating is warranted.

The veteran's service-connected costochondritis is 
analogously evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5321, pertaining to the thoracic muscle 
group.  
For injuries affecting this Muscle Group, the regulation 
authorizes a noncompensable evaluation for slight disability, 
a 10 percent for moderate disability, a 20 percent for severe 
or moderately severe disability.

There are no contemporaneous service records discussing an 
injury to the muscles of the veteran's chest wall, or noting 
a penetrating or through and through wound to the soft 
tissue.  There is no service medical evidence of an open 
comminuted fracture of the chest wall (sternum/ribs) or 
tendon damage.  Thus the criteria at 38 C.F.R. § 4.56(a), 
(b), and (d) do not provide any basis for a higher evaluation 
of the veteran's costochondritis when evaluating this 
disability under Diagnostic Code 5321.

While the veteran has related severe symptoms, primarily 
pain, associated with his service-connected disability, the 
medical evidence reflects virtually no evidence of any 
objective symptomatology related to costochondritis.  In June 
2004 a VA cardiologist concluded that no further studies or 
active treatment were indicated.  The report of the most 
recent VA examination indicates that there was no evidence of 
costochondritis.  Based on the very minimal medical evidence 
of symptomatology associated with costochondritis, the Board 
concludes that a compensable evaluation is not warranted.

The Board notes the veteran's argument that he was 
misdiagnosed in service, and that his chest pain should be 
characterized as pericarditis.  However, the Board notes that 
the veteran's service medical records do not reflect a 
diagnosis of pericarditis or any other cardiac ailment.  
There is no indication that the veteran's one episode of 
pericarditis in January 2003 is etiologically related to an 
incident, injury or disease during his military service.  The 
veteran is not service connected for a cardiovascular 
disability and rating by analogy to such system would not be 
appropriate in this case.  The January 2005 VA examiner 
indicated that there was no evidence of pericarditis on 
examination.  The January 2005 VA examination is also 
consistent with the other evidence of record.  A June 2004 VA 
cardiology note indicates that no further studies or active 
treatment were indicated.  In October 2004 the veteran's 
reported chest pain was not reproducible by pressure.  The 
Board accepts that the veteran has episodes of pain.  
However, complaints of chest pain with out other indicia of 
disability does not warrant a compensable evaluation.

In sum, the evidence establishes that the veteran's 
symptomatology does not meet the criteria for a compensable 
evaluation for costochondritis.  Therefore, the claim must be 
denied. 


ORDER

A compensable evaluation for costochondritis is denied.


REMAND

At his December 2005 hearing, the veteran reported that he 
had sought treatment at a the Henderson, Nevada VA Outpatient 
Clinic and that he had been scheduled for tests.  He also 
suggested that his knee disability was productive of 
instability.  Any outstanding VA treatment records should be 
associated with the claims folder.

As noted in the introductory portion of this decision, the 
veteran disagreed with the evaluations assigned to his 
bilateral tendonitis of the ankles in his September 2004 
substantive appeal.  The Board finds that such statement 
constitutes a timely notice of disagreement with the November 
2003 rating decision which granted service connection for 
that disability.  As such, a statement of the case must be 
issued.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  Obtain and associated with the claims 
folder all outstanding treatment records 
from the Henderson VA OPC.

2.  The veteran is to be informed that if 
there is evidence of instability of his 
knees, he must submit that evidence.

3.  The AOJ should send the veteran a 
statement of the case as to the 
evaluations assigned to his bilateral 
tendonitis of the ankles, in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal on this 
issue, then the RO should return these 
issues to the Board for appellate 
consideration.

If upon completion of the above action the claim regarding 
the evaluations assigned to patellofemoral arthrosis of the 
knees remains denied, the case should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


